The Court
held that the deposition in the Court below was improperly admitted; that the cause which justified the taking de bene esse having been removed, and the witness being in a condition to be sworn, the deposition ought to have been excluded.
Upon the facts in issue, the Court held that the positive statements of a witness, which are incredible, may be disregarded, even without reference to the effect of the impeaching testimony, which, in this ease, was complete; and that even if the suppressed deposition had been admitted, there was no evidence to justify the inference of adultery.
Decree reversed and bill dismissed; and an order entered that the complainant pay the defendant, as an allowance for the expenses of her defense, the sum of two hundred and fifty dollars.